Citation Nr: 1805937	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  13-27 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.   Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a respiratory disability (originally claimed as a sinus disability and asthma).

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease, lower spine, status post-surgery for the period from July 21, 2009 to February 9, 2017, and in excess of 40 percent therefrom.

5.  Entitlement to an initial evaluation in excess of 10 percent for neuropathy of left lower extremity (LLE), secondary to lumbar spine disability for the period from July 21, 2009 to August 12, 2015, and, in excess of 20 percent therefrom.

6.  Entitlement to an initial evaluation in excess of 10 percent for neuropathy of right lower extremity (RLE), secondary to lumbar spine disability.

 REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service from January to May 1980, and on active duty for training (ACDUTRA) from July 16, 2009 to July 20, 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.   By these rating actions, the RO granted service connection for low back disability and LLE and RLE radiculopathy; initial 20 (low back) and 10 percent disability ratings were assigned effective April 14, 2009.  The RO also denied service connection for sleep apnea, asthma; sinusitis; and, left knee disability The Veteran appealed the 20 and 10 percent initial ratings assigned to each of the above-cited service-connected disabilities, and denials of service connection to the Board.

In October 2014, the Veteran testified at a hearing held at the RO before a Veterans Law Judge.  Due to a technical malfunction, a recording of this hearing was not made.  In December 2014, the RO notified the Veteran of the malfunction and informed him that no transcript of the hearing could be prepared.  The RO's letter also him with an opportunity to have a new hearing if he so desired.  A request for a new hearing was not received.  As the Veteran did not respond to the Board's hearing request within the allotted 30-day period, it proceeded with its appellate review of the claims.  

In October 2014 and, more recently, February 2015, the Board remanded the matters on appeal, to the RO for additional development.  (Parenthetically, the Board notes that a copy of the Board's October 2014 Remand is not of record, but is located in the Board's internal Research Tools).  A copy of the February 2015 remand has been associated with the electronic record.  The appeal has returned to the Board for further appellate consideration.  

By rating actions, dated in March 2016 and March 2017, the RO assigned initial 20 and 40 percent disability ratings to the service-connected LLE neuropathy and low back disabilities, effective August 12, 2015 and February 9, 2017, respectively.  Because the RO did not assign the maximum disability ratings possible, the appeal for initial disability evaluations for the service-connected LLE neuropathy and low back disability remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

Regarding the claim for service connection for a respiratory disability, the Board notes that the Veteran originally filed a claim for service connection for sinusitis.  However, the medical evidence of record, notably reports, dated from February 2000 to May 2015, prepared by the Veteran's treating physician, Dr. P. F., reflect that the Veteran had a diagnosis of reactive airway disease, a history of sinus problems and exercise-induced asthma.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The Board notes that after issuance of the most recent Supplemental Statement of the Case (SSOC) and after the appeal was certified to the Board in April 2017, additional private treatment reports and VA Vocational Rehabilitation records were received into the electronic record.  In a January 2018 written argument to VA, the Veteran's representative waived initial RO consideration of this evidence.  Thus, a remand to have the RO initially address these records in an SSOC is not required.  38 C.F.R. §§ 19.37; 20.1034 (2017).  A remand is required, however, for reasons that are outlined below.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that prior to further appellate review of the initial rating and service connection claims on appeal, additional substantive development is required; specifically, to obtain outstanding VA treatment records from the VA Medical Centers in Salisbury and Hickory, North Carolina; obtain treatment report, prepared by D. P F., dated from May 2015 to the present; schedule the Veteran for VA examinations to determine the nature and extent of his left knee; respiratory disability; and sleep apnea. The Board will discuss each reason for remand below.
Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.§ 5103A (2012); 38 C.F.R. 3.159 (2017).

A. Outstanding Records: All Claims

i) VA treatment records-In a March 2016 SSOC, the RO referenced treatment reports of the Veteran from the VA Medical Center (VAMC) in Salisbury, North Carolina, dated from December 2010 to April 2015.  (See March 2016 SSOC at page (pg.) 1)).  These treatment records, however, have not been associated with the Veteran's Veterans Benefits Management System (VBMS) or Legacy Content Management Document (LCMD) electronic record.  In addition, and as noted in the Board's October 2014 remand, in his August 2011 notice of disagreement, the Veteran indicated that he had received treatment for his back and bilateral lower extremity conditions at the VAMC in Hickory, North Carolina.  As the outstanding treatment records from the above-cited VAMCs might contain evidence as to the etiology of the Veteran's claimed respiratory disability, sleep apnea and left knee disability and/or the severity of the service-connected neuropathy of the RLE and LLE and low back disability, they must be secured on remand.  See 38 U.S.C § 5103A (b), (c) (2012); 38 C.F.R. § 3.159 (b) (2017); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

ii) Private Treatment Records-All Claims

In a letter dated, May 19, 2017, the Veteran's treating physician, P. F., M.D., noted, in part, that he had treated the Veteran on that date for long-standing lumbar spine discomfort with pain that extended into the buttocks and, notably, the left lower extremity.  As noted above, treatment records from Dr. P. F., dated through May 2015 are of record, but reports from that date are absent.  Under these circumstances, the RO must, with the assistance of the Veteran, attempt to obtain the recent treatment records from Dr. P. F.

B. VA examinations-Left Knee, Respiratory Disability and Sleep Apnea. 

i) Left Knee Disability

The Veteran seeks service connection for a left knee disability.  Despite numerous attempts by VA, the Veteran's complete service treatment records are unavailable.  In a December 2016 letter to the Veteran, the RO requested that he submit any additional service treatment records (STRS) in his possession.  The Veteran did not submit any additional STRs. 

In an August 2011 statement, the Veteran's spouse maintained, in part, that the Veteran had suffered from sinus problems and snoring since military service.  (See August 2011 statement, prepared by prepared by C. H.)  

As will be explained below, the evidence of record raises a question as to whether the Veteran had a left knee disability that had preexisted his entrance into active service in January 1980.  Governing law provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance, and enrollment into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service.  38 U.S.C § 1111 (2012); 38 C.F.R. § 3.304 (b) (2017); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The United States Court of Appeals has held that regulations concerning presumptive service connection, the presumption of soundness, and the presumption of aggravation are inapplicable to claims based upon ACDUTRA service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).  Thus, the presumption of soundness does not apply to the Veteran's period of ACDUTRA from January 16, 2009 to July 20, 2009. 

Only such conditions as are recorded in examination reports are to be considered as noted.  The presumption of soundness only applies where there has been an entrance examination prior to the period of service on which the claim is based. 38 U.S.C.A. § 1111 (2012); Crowe v. Brown, 7 Vet. App. 238 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected).  

An August 2011 statement, prepared by the Veteran's spouse, reflects that the Veteran had undergone surgery on his left knee prior to military service.  A March 1998 treatment report noted the Veteran's history of problems with medial collateral reconstruction of his left knee.  The Board turns to the issue of whether the Veteran was presumed sound at entry into that period of service.  The record does not contain an entrance examination for his period of service, and the Veteran's service records are unavailable for review.  The Veteran most likely would have undergone an entrance examination into his period of active service in January 1980.  Thus, the Board concludes that the entrance examination is missing from the record.  Where an entrance examination is lost or missing, the presumption of soundness attaches. Doran v. Brown, 6 Vet. App. 283 (1994).  

In determining whether the presumption of soundness has been rebutted, the Board must next consider whether there is clear and unmistakable evidence that the Veteran's left knee disability preexisted the Veteran's service.  The Board concludes that the record does not contain clear and unmistakable evidence that the psychiatric disability preexisted his active service.

Evidence suggesting that the left knee disability had preexisted active service are an August 2011 statement, prepared by the Veteran's spouse, wherein she reported that the Veteran had surgery on his left knee prior to his entering military service, and March 1998 treatment report reflecting that the Veteran had a history of problems with medial collateral reconstruction of his left knee.  

The Board finds that the record does not contain clear and unmistakable evidence that a left knee disability preexisted service, as the spouse's statement, as well as the March 1998 report noting a that the Veteran had a history of left knee problems, are based on pure speculation.  The Board notes that there are no records associated with the claims file from the Veteran's reported pre-service left knee surgery and therefore, no available evidence to determine his exact diagnosis.  While the Veteran and his spouse are competent to report observable symptoms and experiences such as prior surgery, they are not competent to diagnosis him with a specific left knee disability. Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, the Board concluded that there is no clear and unmistakable evidence that a left knee disability preexisted service. Quirin v. Shinseki, 22 Vet. App. 390   (2009) (stating that clear and unmistakable evidence is evidence that 'cannot be misinterpreted and misunderstood, i.e., it is undebatable).  Thus, the government cannot rebut the presumption of soundness and the claim is one of service connection, without consideration of a preexisting condition.  Quirin v. Shinseki, 22 Vet. App. 390 (2009).  Therefore, the Board finds that a new VA examination must be scheduled for the Veteran concerning his left knee disability.


ii) Respiratory Disability and Sleep Apnea

First, the Board finds that the Veteran has established current diagnoses of reactive airway disease and exercise-indicated asthma.  He has also been noted to have a history of sinus problems.   (See reports, prepared by P. F., M. D., dated in January 2011, and December 2010 to May 2015).  Second, the Veteran's wife has established an in-service event or injury of the Veteran having had sinus and snoring problems since military service (the Board gives the Veteran the benefit-of-the-doubt because his spouse's August 2011 statement cannot be corroborated by the missing STRs).  In light of the Veteran's spouse's statement attesting to the Veteran having had sinus and snoring problems since military service, and his current diagnoses of reactive airway disease and exercise-induced asthma and sleep apnea, he should be afforded VA examinations to assess the nature and etiology of these disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain treatment records, dated from December 2010 to April 2015, from the VAMC in Salisbury, North Carolina as referenced in a March 2016 Supplemental Statement of the Case at pg. 1 and all records from the VAMC in Hickory, North Carolina.  In the event of a negative search, or if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record. 

2. Obtain all treatment records of the Veteran, dated from May 2015 to the present, from P. F., M. D.  Copies of these documents should be obtained and uploaded to the Veteran's VBMS electronic record.  If a copy of either document cannot be obtained, associate a memorandum with the Veteran's VBMS electronic record documenting the steps which it took to obtain the above-cited documents.

3.  After any additional records have been associated with the record, schedule the Veteran for a VA examination by an appropriate specialist to ascertain the nature and etiology of any current left knee disability.  The examiner must review the claims file and must note that review in the report.  The examination report should include a complete rationale for all opinions expressed.  Any necessary tests, including any testing should be obtained. The examiner should provide the following information:

The examiner should opine as to whether it is as likely as not (50 percent probability or greater) that any diagnosed left knee disability was incurred in or related to the Veteran's active service.  The examiner must note that the Veteran is presumed sound at entrance to service and any opinion that concludes that the Veteran had a preexisting left knee disability will not be proper.

The examiner is advised that the Veteran's service treatment records are unavailable, but the Veteran is competent to report in-service injuries and symptoms without the need for corroborating records.

An adequate opinion must include consideration of the Veteran's statements, be based on accurate factual premises, and contain sufficient rationale to support conclusions. 

If any opinion cannot be rendered without resorting to mere speculation, the examiner must state whether the inability to provide the needed opinion is due to: the limits of the examiner's medical knowledge; the limits of medical knowledge in general; or there is additional evidence that would permit the opinion to be provided.

3.  Thereafter, schedule the Veteran for VA examinations b appropriate  specialists to ascertain the nature and etiology of all diagnosed respiratory disabilities and sleep apnea.  The examiners must review the claims file and must note that review in the report.  The examination reports should include a complete rationale for all opinions expressed.  Any necessary tests, including any psychiatric testing should be obtained.  The examiners should provide a response to the following questions as it relates to their specific disability: 

Is it at least as likely as not (50 percent probability or greater) that any diagnosed respiratory disability, to include but not limited to, exercise-induced asthma, reactive airway disease, and sinus problems, and sleep apnea had their onset during, or are etiologically related to, the Veteran's period of military service?  

The examiners are requested to comment on an August 2011 statement, prepared by C. H., reflecting that the Veteran had problems with his sinuses and snoring ever since military service.  

The examiners are advised that the Veteran's service treatment records are unavailable, but that he is competent to report in-service injuries and symptoms without the need for corroborating records.

An adequate opinion must include consideration of the Veteran's statements, be based on accurate factual premises, and contain sufficient rationale to support conclusions. 

If any opinion cannot be rendered without resorting to mere speculation, the examiner must state whether the inability to provide the needed opinion is due to: the limits of the examiner's medical knowledge; the limits of medical knowledge in general; or there is additional evidence that would permit the opinion to be provided.

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include rating the claims based on the evidence of record.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review each examination report to ensure that it is in complete compliance with the directives of this remand. If a report is deficient in any manner, the RO must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




